i          i      i                                                                i     i     i




                                 MEMORANDUM OPINION

                                        No. 04-09-00435-CV

                            ADT SECURITY SERVICES, S.A. DE C.V.,
                                        Appellant

                                                  v.

                                  ALERT 24 SECURITY L.L.C.,
                          Adelina B. Federico, and Jesus Hernandez Alcocer,
                                             Appellees

                      From the 111th Judicial District Court, Webb County, Texas
                              Trial Court No. 2006-CVQ-001051-D2-A
                              Honorable Raul Vasquez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: March 31, 2010

DISMISSED

           The appellant has filed an unopposed motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See TEX . R. APP . P. 42.1(a)(1).



                                                             PER CURIAM